F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                  JAN 3 2003
                                      TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                      Clerk

 JERRY LEON ELLIS, JR.,

           Petitioner-Appellant,
 v.
 MIKE MULLIN, Warden of the                                    No. 01-6334
 Oklahoma State Penitentiary,                           (D.C. No. CIV-97-1117-T)
                                                             (W.D. of Okla.)
           Respondent-Appellee,


                                   ORDER AND JUDGMENT*

Before SEYMOUR, BALDOCK, and KELLY, Circuit Judges.**


       Petitioner Jerry Leon Ellis, Jr. pled guilty to first degree murder in 1983. He did

not appeal his guilty plea until 1997, when he applied for an appeal out of time in

Oklahoma state court. The state district court denied his application, and the Oklahoma

Court of Criminal Appeals affirmed. Ellis filed a petition for a writ of habeas corpus in

federal district court. The district court denied the petition. Ellis appealed, and we issued


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. 34.1(A)(2). The case is therefore ordered
submitted without oral argument.
a certificate of appealability. We have jurisdiction under 28 U.S.C. §§ 1291 & 2253. We

affirm.

                                               I.

          In October 1983, Ellis and his co-defendants conspired to rob Leroy Johnson. The

co-defendants recruited Ellis to perform the robbery because Mr. Johnson did not know

Ellis and thus would not recognize him. Ellis robbed Mr. Johnson, and shot and killed

him during the course of the robbery.

          The State of Oklahoma filed an information charging Ellis with first degree

murder with malice aforethought. The State subsequently filed an amended information,

charging Ellis and two co-defendants with conspiracy to commit robbery with a

dangerous weapon in count one, and first degree felony murder in count two. Ellis

subsequently appeared before the state district court with counsel, waived his preliminary

hearing, and pled guilty to the murder charge. The State dropped the robbery count, and

pursuant to a plea agreement, recommended a life sentence. The state court sentenced

Ellis to life imprisonment.

          Under Oklahoma law, a defendant whose conviction is based on a guilty plea may

pursue an appeal to the Oklahoma Court of Criminal Appeals (OCCA) by petition for a

writ of certiorari within ninety days of conviction. 22 Okla. Stat. § 1051. The defendant

must file an application to withdraw the plea in the trial court within ten days of the

judgment and sentence. Okla. R. Crim. App. 4.2(A). Ellis did not seek to withdraw his


                                               2
plea within ten days nor did he file a petition for certiorari within ninety days.

       According to Ellis, the day after sentencing, he saw an article in the newspaper

indicating he admitted to being the “triggerman.” Ellis claims this was the first time he

knew what he had just pled guilty to, and he wanted to appeal immediately. Ellis claims

he called his attorney several times during the critical ten-day period to appeal from his

guilty plea, but that his attorney would not accept his collect calls from jail. Ellis also

presents an affidavit from his mother indicating that Ellis asked her to contact the attorney

about an appeal, but that she did not do so out of fear that if Ellis went to trial, he would

get the death penalty. Two years later, Ellis filed two pro se requests with the trial court

for records from his guilty plea proceedings. The trial court denied both motions.

       Over thirteen years after he pled guilty, Ellis filed for post-conviction relief in

Oklahoma state district court. A defendant may apply for an appeal out of time by filing a

petition in the district court and proving he was denied an appeal through no fault of his

own. Okla R. Crim. App. 2.1(E). Ellis requested an appeal out of time, claiming he was

denied an appeal through no fault of his own, his guilty plea was involuntary, and his

counsel was ineffective. The state court denied the application, finding Ellis offered no

reason for failing to timely appeal his conviction and therefore he waived his appeal

rights. See 22 Okla. Stat. § 1086. The court also applied laches to bar Ellis’ claims. Ellis

appealed to the OCCA. The OCCA affirmed, finding Ellis procedurally defaulted all of

his claims by failing to appeal within ten days of his guilty plea.


                                               3
       Ellis then petitioned for a writ of habeas corpus in federal district court in

Oklahoma. The district court denied the petition. The district court found that Ellis’

claims he was denied his right to appeal and his plea was not knowing and voluntary were

barred on the independent and adequate state law ground of procedural default. The court

found Ellis failed to show cause to excuse his default. The court also rejected on the

merits Ellis’ claim counsel was ineffective. Ellis appealed, and we granted a certificate of

appealability “as to the issues raised in appellant’s opening brief.”1

                                              II.

       “In reviewing a denial of a petition for habeas corpus, we review the district

court’s conclusions of law de novo and accept its findings of fact unless they are clearly

erroneous.” Hickman v. Spears, 160 F.3d 1269, 1270 (10th Cir. 1998). “‘When the

district court’s findings are based merely on a review of the state record, however, we do

not give them the benefit of the clearly erroneous standard but instead conduct an

independent review.’” James v. Gibson, 211 F.3d 543, 550 (10th Cir. 2000) (quoting

Smallwood v. Gibson, 191 F.3d 1257, 1264 n.1 (10th Cir. 1999)). Where the defendant is



       1
          Ellis raised six claims in his opening brief: (1) his claims are not procedurally
barred; (2) he was denied an appeal through no fault of his own; (3) ineffective
assistance; (4) he established cause for any procedural default because the trial court
failed to give him records of his plea; (5) the district court should have conducted an
evidentiary hearing; and (6) the state court’s reliance on laches, and failure to hold an
evidentiary hearing, are not just errors of state law but raise constitutional issues. We
resolve claims (1), (2), and (4) in Part III.A. We address claim (3) in Part III.B. Finally,
we address claims (5) and (6) in footnote 6.

                                              4
in custody pursuant to the judgment of a State, federal courts will not grant habeas corpus

relief with respect to any claim that was adjudicated on the merits in State court

proceedings unless the adjudication of the claim (1) resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established Federal law;

or (2) resulted in a decision that was based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding. 28 U.S.C. § 2254(d).

                                             III.

       Ellis first argues the federal district court erred by refusing to consider the merits

of his claims that he was denied a right to appeal and his plea was not knowing and

voluntary. Where a state prisoner has defaulted his federal claims in state court pursuant

to an independent and adequate state procedural rule, federal habeas review of the claims

is barred unless the prisoner can demonstrate cause for the default and actual prejudice as

a result of the alleged violation of federal law, or demonstrate that failure to consider the

claims will result in a fundamental miscarriage of justice. Coleman v. Thompson, 501

U.S. 722, 750 (1991). A state procedural ground is independent if it relies on state law,

rather than federal law, as the basis for the decision. English v. Cody, 146 F.3d 1257,

1259 (10th Cir. 1998). A state ground is adequate, if the state strictly or regularly follows

it and applies the rule evenhandedly to all similar claims. Hickman, 160 F.3d at 1270.

       We repeatedly have held 22 Okla. Stat. § 1086 is an independent and adequate

state law ground for claims that could have been brought on direct review. See Hale v.


                                              5
Gibson, 227 F.3d 1298, 1331 n.15 (10th Cir. 2000) (listing cases). Nevertheless, Ellis

argues § 1086 is not an adequate state ground in this case because the state courts used

circular logic–they rejected his claim that he was denied a direct appeal through no fault

of his own because he failed to directly appeal the issue. Yet, how could he directly

appeal the fact he was denied his direct appeal? We read the Oklahoma courts’ decisions

differently than Ellis. The state district court made the factual determination, based on

the pleadings and record before the court, that Ellis failed to show he was denied a direct

appeal through no fault of his own. See 22 Okla. Stat. § 1084. The OCCA affirmed this

finding. Because Ellis procedurally defaulted these issues in state court, Ellis must

demonstrate cause and prejudice or a fundamental miscarriage of justice to excuse his

procedural default.

                                              A.

       The sentencing court informed Ellis he had a right to appeal from his guilty plea,

but did not tell Ellis he had a right to appellate counsel and he had a right to the record at

public expense.2 Ellis contends that because Oklahoma requires its trial courts to inform

defendants of these rights, the trial court’s failure to do so violates due process and

constitutes cause excusing his default. Further, Ellis argues the state court’s failure to


       2
          The district court concluded the state trial court’s refusal to provide Ellis records
of his plea hearing did not constitute cause for his failure to appeal within ten days
because Ellis did not request the records until two years later. Ellis frames the issue
slightly different on appeal, arguing that the district court’s failure to inform him of his
right to the records at the time of his plea constitutes cause.

                                               6
establish a factual basis for his guilty plea also constitutes cause.3 The federal district

court concluded a state court has no constitutional duty to inform a defendant he has

these rights, nor are state courts constitutionally required to establish a factual basis for

a guilty plea.4 But none of the cases relied upon by the district court address whether a

state court violates due process by failing to abide by the state’s own law requiring the

court to advise the defendant of certain rights or establish a factual basis for the plea.

Nevertheless, we may affirm the district court on any ground supported by the record.

United States v. Winningham, 140 F.3d 1328, 1332 (10th Cir. 1998).

       “A state’s failure to follow its own statutory criminal procedures may, in some

circumstances, constitute a deprivation of due process.” Martinez v. Romero, 626 F.2d

807, 810 (10th Cir. 1980). If the state court did not follow its own rules, the error will not

give rise to habeas relief unless failure to follow the rules also constituted a violation of

due process guaranteed by the federal constitution. Hicks v. Oklahoma, 447 U.S. 343,

346 (1980) (denial of state statutory right to have jury decide the sentence violated federal

due process). Even if we assume the state court violated federal due process as Ellis

       3
          At Ellis’ plea hearing, the court asked Ellis if he committed the acts in the
information, but did not mention what those acts were, nor did Ellis allocute in his own
words. Ellis now claims the court should have established a factual basis for the plea, and
if the court had done so, he would not have pled guilty to the facts as alleged by the State
in the amended information.
       4
         See, e.g., Barber v. United Sates, 427 F.2d 70, 71 (10th Cir. 1970) (federal court
need not inform defendant pleading guilty of appeal rights); Freeman v. Page, 443 F.2d
493, 497 (10th Cir. 1971) (federal rule requiring court to establish a factual basis does not
apply to States nor does the Constitution mandate state courts to do so).

                                               7
argues, Ellis still must show prejudice to excuse his procedural default. Coleman, 501

U.S. at 750. To show prejudice, Ellis must show actual prejudice resulting from the

errors of which he complains. United States v. Frady, 456 U.S. 152, 167-68 (1982).

“More specifically, a petitioner must demonstrate ‘actual prejudice resulting from the

alleged constitutional violation.’” Johnson v. Champion, 288 F.3d 1215, 1227 (10th Cir.

2002) (quoting Wainwright v. Sykes, 433 U.S. 72, 84 (1977)).

       Ellis cannot show prejudice with respect to any of these claims. Ellis does not

explain how the trial court’s failure to advise him of the right to appellate counsel

affected his ability to appeal by himself in a timely manner. The trial court advised Ellis

of his right to appeal and the time limit in which to do so, both orally and on the summary

of facts form. Even if Ellis did not know he had a right to appellate counsel, he made no

effort to appeal on his own. And he does not explain how the failure to inform him of his

right to records prevented him from exercising his known right to appeal within ten days.

       Ellis also cannot demonstrate prejudice from the trial court’s failure to establish a

factual basis for the plea. At his plea hearing, Ellis stated under oath that he had reviewed

the information with his counsel and that he was pleading guilty to the charges therein.

The amended information clearly detailed Ellis’ role in the offense, indicating Ellis

approached the victim’s house alone, robbed and shot him. A general theme throughout

Ellis’ petition is that his counsel never read him the information or the amended

information, so he never knew to what he was pleading guilty. His contentions are belied


                                              8
by the record. Ellis had the amended information twenty days before he pled guilty. He

stated under oath counsel had gone over the information with him and that he committed

the acts charged therein. We may presume defense counsel explained the nature of the

offense in sufficient detail to give the accused notice of what he is being asked to admit.

Henderson v. Morgan, 426 U.S. 637, 647 (1976). Such a presumption is appropriate here,

where Ellis stated under oath that counsel reviewed the information with him. Although

Ellis now claims it is unclear from the record which information he pled to, State counsel

dropped the robbery count at Ellis’ plea hearing. The robbery count was charged only in

the amended information. We find no prejudice from these alleged errors.

                                             B.

       Ellis next argues his counsel’s ineffective assistance constitutes cause and

prejudice excusing his procedural default. “Constitutionally ineffective assistance of

counsel constitutes ‘cause’ for a procedural default.” Hickman, 160 F.3d at 1272. Under

Oklahoma law, Ellis was entitled to effective counsel during the time period available for

appeal from his guilty plea. Id. at 1272-73. Ellis also raises an ineffective assistance

claim on the merits. We have held that Oklahoma’s procedural rule that ineffective

assistance must be raised on direct appeal is not an adequate state ground barring federal

review because the rule does not permit the defendant time to develop facts supporting his

ineffective assistance claim. Brecheen v. Reynolds, 41 F.3d 1343, 1364 (10th Cir. 1994).

Oklahoma’s procedural rule can bar consideration of ineffective assistance claims on


                                              9
habeas review in the limited circumstances where trial and appellate counsel differ and

the ineffectiveness claim can be resolved on the trial record alone. See English, 146 F.3d

at 1264. These circumstances do not apply to Ellis’ case, and thus Ellis’ ineffective

assistance claim is not procedurally barred. The district court correctly reviewed this

claim on the merits, as well as considering ineffective assistance as “cause” for Ellis’

procedural default. Because the same legal standards govern Ellis’ underlying claim of

ineffective assistance of counsel and his burden to show cause for his state law procedural

default, we address whether he has shown cause concurrently with the merits of his

ineffective assistance of counsel claim.

       To prevail on this claim, Ellis must show: (1) that his counsel’s performance fell

below an objective standard of reasonableness and (2) that the deficient performance was

prejudicial to his defense. Strickland v. Washington, 466 U.S. 668, 688, 694 (1984). To

satisfy the first prong of this test, petitioner must overcome the strong presumption that

counsel rendered reasonable professional assistance. Id. at 690. To satisfy the second

prong, Ellis must show “there is a reasonable probability that, but for counsel’s deficient

failure to consult with him about an appeal, he would have timely appealed.” Roe v.

Flores-Ortega, 528 U.S. 470, 484 (2000).

       “[C]ounsel has a constitutionally imposed duty to consult with the defendant about

an appeal when there is reason to think either (1) that a rational defendant would want to

appeal (for example, because there are nonfrivolous grounds for appeal), or (2) that this


                                             10
particular defendant reasonably demonstrated to counsel that he was interested in

appealing.” Roe, 528 U.S. at 480. In making this determination, we consider all the

information counsel knew or should have known. Id. A “highly relevant factor” in this

inquiry is whether the defendant pled guilty, because “a guilty plea reduces the scope of

potentially appealable issues and because such a plea may indicate that the defendant

seeks an end to judicial proceedings.” Id. In cases when the defendant pleads guilty,

“the court must consider such factors as whether the defendant received the sentence

bargained for as part of the plea and whether the plea expressly reserved or waived

some or all appeal rights.” Id.

       First, Ellis argues counsel should have appealed because nonfrivolous grounds for

appeal existed. He contends the plea was not knowing and voluntary. The record does

not support this contention. Ellis appeared with counsel, and his parents attended the plea

hearing. Ellis indicated he was aware of his rights, he had gone over the information with

his counsel, he was satisfied with counsel’s performance, and he had committed the

offense charged in the indictment. He filled out and signed a form reflecting this

information, and was questioned by the state court judge before the court accepted his

plea. Ellis received the benefit of his plea bargain; the State dropped the robbery charge,

he was no longer subject to the death penalty, and he received the life sentence he

anticipated. Under these circumstances, reasonable counsel would conclude Ellis’ plea

was knowing and voluntary, and that he had no desire to appeal.


                                            11
       Ellis also contends nonfrivolous grounds to appeal existed because under

Oklahoma law, the trial court failed to advise him of his appellate rights and failed to

establish a factual basis for the plea. Assuming Ellis has articulated nonfrivolous grounds

for appeal, we cannot say counsel was ineffective for not initiating an appeal on these

grounds under the circumstances. The trial court’s failure to advise Ellis of these rights

would not have relieved Ellis of a potential death sentence, which he avoided through his

plea bargain. Counsel was not unreasonable for assuming, absent any indication from

Ellis, that he wished to retain the benefit of his plea agreement and bring an end to the

judicial proceedings.5

       Second, Ellis contends he inquired of counsel about his appeal rights. But Ellis’

own contentions show he never made counsel aware of his desire to appeal. He states

only that he attempted to call his attorney’s office collect from jail. He does not state that



       5
          The Roe court imagined an example very similar to this case, in which the Court
indicated the attorney would not be ineffective for failing to consult further with his
client:
        For example, suppose that a defendant consults with counsel; counsel
        advises the defendant that a guilty plea probably will lead to a 2 year
        sentence; the defendant expresses satisfaction and pleads guilty; the court
        sentences the defendant to 2 years’ imprisonment as expected and informs
        the defendant of his appeal rights; the defendant does not express any
        interest in appealing, and counsel concludes that there are no nonfrivolous
        grounds for appeal. Under these circumstances, it would be difficult to say
        that counsel is “professionally unreasonable,” as a constitutional matter, in
        not consulting with such a defendant regarding an appeal.

Id. at 479 (internal citation omitted).

                                              12
he left messages indicating he wanted to appeal. In fact, Ellis has not included his own

affidavit supporting any of his allegations. And his mother states she did not contact

counsel. Counsel could not be ineffective for failing to initiate an appeal where he had no

indication Ellis wanted to appeal. Had Ellis left a message that he wanted to appeal, for

example, we would have a different situation. When we consider whether an attorney

was ineffective, our focus is on what the attorney knew at the time. Ellis has failed to

demonstrate that his attorney had any knowledge at all of his desire for an appeal, so his

attorney cannot be deemed ineffective. We decline to adopt a rule that counsel is per se

ineffective for failing to return a defendant’s call during the time limit for appeals

following a guilty plea where the defendant has made no indication he wants to appeal.

See Roe, 528 U.S. at 479-81 (generally rejecting use of per se rules in evaluating

counsel’s performance as inconsistent with Strickland). Because counsel was not

ineffective, Ellis has not shown cause for his default based on counsel’s performance.

Further, the district court correctly denied Ellis’ ineffective assistance claim on the merits.

                                              C.

       Because Ellis has failed to show cause and prejudice, he cannot overcome his

procedural default unless refusing to consider his claims would result in a fundamental

miscarriage of justice. To show a fundamental miscarriage of justice, Ellis must make a

“colorable showing of factual innocence.” Hickman, 160 F.3d at 1275 (internal quotation

and citation omitted). Ellis offers no evidence tending to show his innocence. He simply


                                              13
argues that he pled guilty to a crime he did not commit to avoid the death penalty. By

Ellis’ own argument throughout his brief, however, he thought he was pleading guilty to

the first information, as opposed to the amended information. The first information

alleged murder in the first degree with malice aforethought. Further, at his plea hearing

he stated under oath that he committed the acts alleged in the information, which he stated

he had gone over with his attorney. The amended information clearly alleges Ellis

approached Johnson’s house alone, robbed, and shot the victim. Ellis pled “guilty,” not

nolo contendre. He has not made a colorable claim of factual innocence. Thus, the

district court correctly held Ellis procedurally defaulted the claims he was denied a right

to appeal and his plea was not knowing and voluntary.6


       6
          Ellis also claims the federal district court erred by failing to hold an evidentiary
hearing on his ineffective assistance of counsel claim. Ellis is not entitled to an
evidentiary hearing unless he meets his burden of alleging facts which, if proved, would
entitle him to relief. Brecheen, 41 F.3d at 1362. Assuming Ellis’ allegations are true, he
cannot demonstrate counsel was ineffective, as discussed above. The federal district
court did not need an evidentiary hearing to make this determination.
        Finally, Ellis argues the state court erred by applying laches to his case, and the
state court should have conducted an evidentiary hearing to determine whether he was
denied an appeal through no fault of his own. The federal district court concluded Ellis
stated no cognizable federal claim with respect to these issues. We agree. Ellis identifies
no federal claim relating to the court’s application of state laches law to his case. As to
the evidentiary hearing, Oklahoma law requires a state court to hold an evidentiary
hearing to determine if the defendant was denied an appeal through no fault of his own
only “[i]f the application cannot be disposed of on the pleadings and record, or there
exists a material issue of fact.” Okla. Stat. Ann. tit. 22, § 1084; Fox v. State, 880 P.2d
383, 385 (Okla. Crim. App. 1994) (where court can address application for post-
conviction relief on the pleadings and record, or where a material issue of fact does not
exist, petitioner has no statutory or constitutional right to an evidentiary hearing). The
state courts followed their own procedures, and thus did not violate due process, by

                                              14
AFFIRMED.

                                             Entered for the Court,



                                             Bobby R. Baldock
                                             Circuit Judge




deciding the matter on the basis of the records and pleadings.

                                            15